DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 02/16/2021. In applicant’s amendments, claim 4 is cancelled, claims 1, 3-13, 15-17, and 22-26 are amended, and new claim 26 is added. Claims 1, 3, 5, 11-13, 17, and 24-26 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The replacement drawing sheets were received on 02/16/2021.  These replacement drawing sheets are accepted.
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  
The interpretation under 35 U.S.C. § 112(f) of the first and second engagement means, and movement detector have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 11-13, 17, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9026242 B2 (Rivers).
	Regarding Independent Claim 1, River discloses a rehabilitation therapy aid comprising. a moveable structure configured to slide in any direction across a surface (rig 100; rig is capable of being used in rehabilitation therapy), the structure including: 
	a base (bottom plate 139); 
	a first support configured to receive an arm of a patient (handle or grips 106 with arms 108; wherein the handle is capable of receiving the arm of a patient resting said arm on the handle 106), whereby the structure is configured to be moved by the arm of the patient requiring therapy (handle 106 is capable of being moved by the arm of the patient); 
	and a separate second support configured to receive an arm of a therapist or another arm of the patient (handle or grip 106 with arm 108; see Figure 1 wherein there is a left and right handle 106 with respective arm; each capable of receiving the arm of a patient or therapist resting said arm on the handle 106),  whereby the structure can be moved in the same direction by the arm of the therapist or by the another arm of the patient (a therapist or patient is capable of moving the structure via the handle 106), 
	wherein the first and second supports are disposed on the base (via the arms 108 attaching the handles 106 to plate 139); 
(camera 682 coupled with one or more optical sensors such as are present in optical mice; “The optical sensors provide low-latency dead reckoning information” Col. 12, lines 17-18).
	Regarding Claim 3, River further discloses the rehabilitation therapy aid according to claim 1, further comprising a support board across which the moveable structure is disposed (“a router which can be used to cut wood” Col. 2, lines 9-10; “the material has a flat surface” Col. 9, lines 63-64; the rig rests upon a wood board as seen in Figure 15), the moveable structure configured to slide in any direction across a surface of the support board (the rig 100 is capable of sliding across the wood board in any direction).
	Regarding Claim 5, River further discloses the rehabilitation therapy device according to claim 1,   wherein said first support further includes a handle (handle 106 is a handle).
	Regarding Claim 11, River further discloses the rehabilitation therapy aid according to claim 1, configured to be used by the patient with the therapist (the device is capable of being used by the patient and the therapist), wherein the moveable structure is partitioned so that the first support is separated from the second support by a partition (router 500; see Figure 3 wherein the router 500 conceals the second handle 106 and is capable of concealing the second handle 106 from the view of the patient using the first handle 106) disposed on the base (see Figure 3).
	Regarding Claim 12, River further discloses the rehabilitation therapy aid according to claim 11, wherein the second support is concealed by the partition from a view of the patient when the patient is moving the first support (see Figure 3 wherein the router 500 conceals the second handle 106 and is capable of concealing the second handle 106 from the view of the patient using the first handle 106).  
	Regarding Claim 17, River further discloses the rehabilitation therapy aid according to claim 3, wherein the sensor comprises a target pattern visible on the support board (desired path 406 as well as the target range 408; see Figure 15 wherein the support board has a dashed lined pattern presented on the support board).  
	Regarding Independent Claim 13, River discloses a rehabilitation therapy aid (rig 100 is capable of being used in rehabilitation therapy) comprising: 
	a moveable structure (rig 100) having: 
	a first support (handle or grip 106 with arm 108) whereby the structure is configured to be moved by a patient (handle 106 is capable of being moved by a patient);  
	a second support  (handle or grip 106 with arm 108; see Figure 1 wherein there is a left and right handle 106 with respective arm) whereby the structure is further configured to be moved in the same direction by a therapist (the other handle 106 is capable of being moved by a therapy in the same direction); 
	and a partition (router 500) configured to conceal the second support  from the view of the patient (see Figure 3 wherein the router 500 conceals the second handle 106 and is capable of concealing the second handle 106 from the view of the patient using the first handle 106); 	
	and a sensor  arranged so that the movement of the structure can be tracked (camera 682 coupled with one or more optical sensors such as are present in optical mice; “The optical sensors provide low-latency dead reckoning information” Col. 12, lines 17-18).
	Regarding Claim 24, River further discloses the rehabilitation therapy aid according to claim 13, further comprising a support board (“a router which can be used to cut wood” Col. 2, lines 9-10; “the material has a flat surface” Col. 9, lines 63-64; the rig rests upon a wood board as seen in Figure 15), whereby the moveable structure is disposed on the support board and configured to slide across the support board along any path (the rig 100 is capable of sliding across the wood board in any direction).
	Regarding Claim 25, River further discloses the rehabilitation therapy aid according to claim 24, wherein the sensor comprises a target pattern visible on the support board (desired path 406 as well as the target range 408; see Figure 15 wherein the support board has a dashed lined pattern presented on the support board).  
	Regarding Claim 26, River further discloses the rehabilitation therapy aid according claim 1, wherein the sensor includes an electro-optical system (camera 682 coupled with one or more optical sensors such as are present in optical mice with smart device 681), the electro-optical system disposed on the base and is configured to communicate with a computing device (“camera 682 continues to capture images of the material being worked on which are fed to and processed by the smart device 681 to constantly determine the location of the tool 699 or rig” Col. 5, lines 54-58) .   
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784